 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal Union No. 1959,United Brotherhood of Car-penters and Joiners of America(Aurora ModularIndustriesandJerry D. Turnbough.Case 21-CB-4814-4April 24, 1975DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn March 26, 1974, Administrative Law Judge Da-vid E. Davis issued the attached Decision in this pro-ceeding.Thereafter,theGeneralCounselfiledexceptions' and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge, as modifiedherein, and to adopt his recommended Order.The Administrative Law Judge, discrediting Charg-ing Party Turnbough, found that Summers, financialsecretary-and business agent of the Local, did not con-dition the acceptance of Turnbough's dues on the pay-ment of the fine assessed him by the District Council,the Respondent in Case 21-CB-4878. He further foundthat the Respondent Local played no part in the initia-tion of the charges against Turnbough and that, if thereisany liability for fining Turnbough, redress must besought against a party other than the Respondent Lo-cal.He concluded that the General Counsel failed bya preponderance of the evidence to prove that Re-spondent Local fined Turnbough in violation of Section8(b)(1)(B) and dismissed the complaint in its entirety.We agree that the complaint should be dismissed inits entirety. In so doing, however, we do not rely on thereasons set forth by the Administrative Law Judge.The Local and the Company were parties to a collec-tive-bargaining agreement. On July 23, 1973, the Localwent on a strike against the company which lasteduntil July 26, 1973. During the strike Turnbough, asupervisor and union member, crossed the picket line.On November 19, 1973, Turnbough was fined by theDistrict Council for causing dissenion among the unionmembers, working behind a picket line, and -violatingthe obligation.Prior to the strike, Turnbough acted as a supervisoronly. He did no production work and did not bring his1The General Counsel also excepted to the Administrative Law Judge'sdenial of his motion to consolidate this case with Case 21-CB-4878 andreopen the record to take additional evidence. In view of our dispositionherein, we find the General Counsel's exceptions without merittools to work. However, during the strike Turnboughnot only carried his tools to work but did rank-and-fileproduction work. Turnbough admitted that during thestrike he did 50-percent rank-and-file production workand 50-percent supervisory work.InHammond Publishers, Inc.,'the Board recentlydecided, in light of the Court's decision inFloridaPower and Light v. I.B.E. W. Local 641,3that a unionviolates 8(b)(1)(B) of the Act where it disciplines super-visor-members who perform substantially supervisoryfunctions and only a minimal amount of rank-and-filestruck work during a strike. Application of that ra-tionale to the facts herein requires the complaint bedismissed because Turnbough performed substantiallymore than a minimal amount of rank-and-file struckwork during the Strike.'ORDERPursuant to Section 10(c) of the National Labor Re- -lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe complaint be dismissed in its entirety.MEMBER FANNING, concurring:I concur only in the result. I do not agree with mycolleagues' rationale in reaching that result to the ex-tent it implies a different result would be reached hadTurnbough performed "substantially only supervisoryfunctions.s52Chicago Typographical Union No 16 (Hammond Publishers, Inc.),216NLRB No. 149 (1975) (Member Fanning dissenting).3417 U S 790 (1974).4 See alsoNew York Typographical Union No. 6, International Typo-graphical Union AFL-CIO (Daily Racing Form, a subsidiary of TrianglePublications, Inc.),216 NLRB No 147 (1974) (Member Fanning dissent-ing) SeeBakery & Confectionery Workers International Union ofAmenca,Local Unions 24 and 119 (Food Employers Council, Inc.),216 NLRB No150 (1975).5See my dissent inHammond Publishers, Inc., supra,and my concurnngopinion inFood Employers Council Inc, supra.DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Administrative Law Judge: This case washeard by me on February 26, 1974, in Riverside, California,pursuant to a charge filed on December 28, 1973,' by anindividual, Jerry D. Turnbough, against Local Union No.1959,United Brotherhood of Carpenters and Joiners ofAmerica, herein sometimes called the Union, Respondent, orRespondent Union, and a complaint issued on January 24,1974, alleging that Respondent Union filed or caused to befiled "intraunion" charges against Turnbough because hecrossed the Union's picket line on or about July 23 while astrike was in progress at the premises of Aurora ModularIndustries, herein referred to as the Employer, Company orIHereafterall dates willrefer to 1973unless otherwisespecified217 NLRB No. 82 LOCAL UNIONNO. 1959, CARPENTERS509Modular; that in or about November, Respondent Unionimposed a fine in the amount of $100 against Turnbough forhaving crossed the aforesaid picket line; and that on or aboutDecember 14, Respondent demanded that Modular termi-nate its employment of Turnbough because of his failure topay the fine. At the hearing, General Counsel moved toamend the complaint in paragraph 9 as follows:In or about July 1973, the Respondent caused to befiled, and did file, with District Council of Carpentersfor San Bernardino and Riverside Counties, intraunioncharges against Turnbough for having crossed Respon-dent's picket line described in paragraph 7 above, andrelated activities.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. StipulationsIt was stipulated at the outset of the hearing that the Unionand Company were parties to a laboragreementin effect atall timesmaterial herein and that the Respondent Unioncommenced a strike against the Company on July 23 whichlasted through July 26.It was further stipulated that Turnboughwas a supervisorwithinthe meaningof the Act and that he participated in theadjustment of grievances.B.The EvidenceThe General Counsel moved to amend paragraph 10 asfollows:In or about November 1973, District Council of Car-penters for San Bernardino and Riverside Counties im-posed a fine pursuant to Respondent's charge and onbehalf of Respondent against Turnbough for havingcrossed Respondent's aforesaid picket line and relatedactivities.The amendmentswereallowed over the objections of coun-sel for Respondent Union.Respondentin itsanswer, while admitting certain allega-tions of the complaint, denied that it had engaged in anyunfair labor practices.Upon the entire record,' my observation of the witnesses,and upon consideration of the brief filed by the GeneralCounsel, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYAurora Modular Industries, the Employer involved herein,is a corporation with its principal place of business located inRiverside, California, where it is engaged in the business ofconstructing modular buildings. In the conduct of its busi-ness, the Company annually sells and ships products valuedin excess of $50,000 directly to customers located outside theState of California. It is admitted and I find that the Com-pany is engaged in commerce within the meaning of Section2(6) and (7) of the Act. I further find that it would effectuatethe policies of the Act to assert jurisdiction herein.IITHE UNION INVOLVEDIt its alleged,admitted,and I find that Respondent Unionis a labor organization within the meaning of Section 2(5) ofthe Act.2The transcript is corrected at p 112,1 14, by striking "General Counsel"and substituting "Respondent Union's counsel."Turnbough testified that prior to his promotion to supervi-sorystatus sometimein 1972, he was acting as the Union'sshop steward. Shortly after he became a supervisor he had aconversation with Thomas W. Summers, financial secretaryand business agentof the Union, in which it was agreed thatTurnbough would no longer be the Union's shop steward.Nevertheless, Turnbough continued to be a member of theUnion. On July 23 and on the following days while Respond-ent was carrying on its strike against the Company, Turn-bough crossed the picket line. The evidence shows that priorto the strike Tumbough did very little production work andthat during the period of the strike Turnbough spent 50 per-cent of histimein production work. Turnbough crediblytestified that various employees and Fred Phillips, the unionsteward, who was picketing the Company's premises, toldTurnbough on severaloccasionswhile Turnbough was work-ing nearthe plant gate that he would be fined for workingbehind the picket line. The finewas mentioned,as $300 perday, $200 per day, and finally a total fine of $500. Turnboughtestified that they were "kidding" him about being fined.When questioned further he asserted, "Well, I didn't knowwhether it was serious or not. I wasn't paying attention to it."About July 28, 1974, Turnbough received a communi-cation3 dated July 27,1974, which read as follows:Dear Sir and Brother:This is to officially notify you to be present at themeeting of the Executive Committee of this DistrictCouncil to beheld on August 1, 1973, 7:30 P.M. at 1211Mt. Vernon Avenue, Colton, California, in regard tocharges that have been preferred against you by BrotherThomas W. Summers, Local 1959.At this time, you will be given an opportunity to showcause why these charges should not be processed.It is imperative that you be present.Accompanying the foregoing was a copy of the chargefiled4which reads as follows:3G.C. Exh 24G.C Exh 3. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARDCARPENTERS LOCAL NO. 1959July 26, 1973VERN C. RIPPETOE, Secretary1211 N. Mt. Vernon Ave., Colton, Calif.San Bernardino & Riverside CountiesDistrict Council of CarpentersDear Sir and Brother:I, the undersigned,wish to prefer charges against thefollowingBrother: JerryDoyle Turnbough, 10021Bloomington Ave., Bloomington 92316, Member of Lo-cal No. 1959, for violation of. Sec. 55-Al, 10, & 13 of theConstitution & Laws of the United Brotherhood of Car-penters & Joiners of America; also Article II, Section 6of the San Bernardino-Riverside Counties District ofCarpenters.Specifically: Sec. 55-Al, Causing Dissension amongthe members of the United Brotherhood. Sec. 55-A10,Working behind a picket line. Sec. 55-A13, Violating theObligation. Art. II, Sec. 6, Working behind a picket line.This offense occurred on July 23, 24, 25, 26, 1973 atthe Aurora Modular Industries job located at 16831Krameria Avenue, Riverside.Fraternally yours,/s/ Thomas W. Summers, Member LocalUnion 1959Please notify the following witnesses:Fred R. Phillips,3843Overland Street,Ri rsi9250320340 Walnut, Perris, 92370It should be mentioned that General Counsel's Exhibit 3is a District Council form containing blank spaces._Subsequently, Turnbough was requested to appear beforea trial committee of the District Council, convicted, and'fined.On December 14, the Company was officially advised bythe Union that Turnboughwas failingto comply with articleIV of the contract and therefore his discharge was requestedunless adjusted by December 21.5Turnbough testified that he appeared before the DistrictCouncil's executive board on August 1, as directed in GeneralCounsel's Exhibit 2; that he was asked why he crossed thepicket line; that he replied that the Company was havingfinancial troubles and he didn't wish to walk out and havethem go broke;' that thereafter he received General Coun-sel's Exhibit 4 which requested his presence on September 25at a meeting of the trial committee of the council; that heappeared as directed and was present; that he heard thecharges against him and the trial board selected; that there-after he received a letter' to go to trial but when he showedup, the trial board was not present, that he was told he wouldbe notified, further but received no further notice; that he tooka week's vacation in November; that when he returned he wasinformed the trial was held in his absence; that he then took2 more weeks' vacation the first part of December; that JerryBashaw,the plant superintendent,called him into his officeon December 16, and showed him General Counsel's Exhibit5;8 that Bashaw said that he was obliged to enforce the pro-visions of the labor agreement;that he then called Summerson the telephone saying that he wished to pay his dues; that"they" said "they" would not accept his dues unless he paida $100 fine from the District; that he later went to Summers'office, paid the $100 fine under protest, and paid his dueswhich were accepted.'On cross-examination, Turnbough denied that he had beennotified at any time prior to December 14 that he was delin-quent in his dues and subject to discharge.1° With regard tohis conversation with Summers, Turnbough testified oncross-examination as follows:A. Well, I got back from vacation on the 16th, and thedues I had to the 15th, I phoned Tom Summers, like Isay, and tried to pay the dues,, and he said they wouldnot accept them unless I paid a $100 fine.Q.He told you they wouldn't accept them unlessA. They said there is a $100 fine sitting on the desk.Q.Wasn't he just informing you about the $100 fine?A. What?Q. He was just telling you about it, right?A. He told me he would not accept my dues unless Ipaid a $100 fine from the District Council he had.Q. Do you remember what he said to you precisely?A. I told him I was going to pay my dues. He said itwon't do any good. I won't accept them.Q. Then you inquired why?A. Yes. He had a $100 fine on me from the DistrictCouncil he said before he could accept dues. I said areyou refusing them. He said no. I said what are you doingif you won't accept them.Thomas W. Summers,called as a witness by RespondentUnion, testified that he was the financial secretary and busi-ness representative of the Union since July 1967; that he filedthe charges against Turnbough; that he filed the charge as anindividual, saying:Any Brotherhood member or any member of theUnited Brotherhood of Carpenters and Joiners ofAmerica has the obligation and also the legal aspects ofsigning and filing a set of charges against anotherbrother when they see that brother doing somethingwrong.In this case brother Turnbough crossed a picket line,worked behind picketline, so asa brother Carpenter Ipreferred charges.Summers further testified that in signing charges, thecharging party must disclose of which local he is a member;that he, therefore, identified himself as d member of Local5G C. Exh 5.6 Resp. Exh 1, the minutes of the executive board, show that Turnboughpleaded guilty of working behind a picket line and not guilty to othercharges.7Probably Resp Exh 2BThe letter requesting Turnbough's termination unless he fulfilled therequirements of art IV of the agreement on or before December 219 Receipts for the payments were introduced as G C Exhs 6(a) and 6(b)10Resp. Exhs, 5(A), (B), (C), and (D) clearly indicate otherwise. LOCAL UNIONNO. 1959, CARPENTERS511No. 1959; that charges must be filed with the District Councilthat has jurisdiction; that the Local, as such, is not involvedin any way; that all communications concerning the Turn-bough charges were mailed by and under the'authority of theDistrict Council; that neither he nor the Local had anythingto do with the trial or disposition except that he was a witness;that he had also included Phillips' name as a witness and bothhad received notices so that they would appear; that no onefrom Local 1959 was on the trial committee that heard thecharges against Turnbough; that Turnbough's trial was origi-nally scheduled for September 25 but was postponed to Octo-ber 17; that the minutes for October 1711 do not indicatewhether Turnbough was present; that the District Councilsent to the Local Respondent's Exhibit 4 with a copy toTurnbough on November 19; that it reads as follows:November 19, 1973Thomas W. Summers, Financial SecretaryCarpenters Local 195922404 Barton RoadColton, California 92324Dear Sir and Brother:Your member, Jerry Doyle Turnbough, was citedbefore the Trial Committee of this District Council onOctober 17, 1973, for violation of Sec. 55-Al, 10 & 13of the Constitution, and Article II, Sec. 6 of the DistrictCouncil By-Laws.The Trial Committee found him guilty as charged andimposed a fine of $50.00 on each violation, in the totalamount of $200.00, of which $100.00 is to be held inabeyance if there is no further violation within one year.The total fine now due is $100.00.Will you please collect the above fine of $100.00, andforward -to this District Council in accordance with Sec-tion 450 of the General Constitution.Fraternally,CHARLES G. LOVEExecutive SecretaryCC: Jerry Doyle Turnbough10021 Bloommgon Ave.,Bloomington,Calif.Summers, continuing his testimony, said that Respon-dent's Exhibit 4 was sent to him because he was the financialsecretary of the Union; and that it was his obligation tocollect all money under the International Constitution whichin section 5, paragraph 0, reads as follows:All fines imposed and assessments legally levied by anylocal union or district council on a member of an outsidedistrict shall be charged and collected from the memberby the local union, forwarded to the district council orlocal union where violation of rules occurred under pen-alty of suspension.11Resp. Exh 3.Summers further testified that when he collected the finehe transmitted it to the District Council; that he sent GeneralCounsel's Exhibit 5 to Modular because Turnbough had notpaid his dues for December; that dues were payable in ad-vance; that-he customarily sent a letter within 2 weeks tothose who had not paid; that on December 17 Turnboughcame in saying that he had not paid his dues because he hadjust returned from a vacation; that he did not rememberreceiving a telephone call from Turnbough prior to Turn-bough's arrival in the office; that in his conversation withTurnbough he reminded him that there was -a $100 fine im-posed on him by the District Council, that if he didn't payitby a certain time he would be suspended as the generalconstitution provides; that he did not condition the accept-ance of Turnbough's dues upon the payment of the fine; thatalthough he did not remember having a telephone call withTurnbough, nevertheless, if there was such a call he wouldnot have told him that he would not accept his dues uless hepaid the fine; that he made no such statement at any time;that he discussed the method by which Turnbough couldappeal the fine and that he gave him a receipt for thefine12 that showed that payment was made subject to ap-peal; and that a separate receipt was issued for the dues13and that he did not at any time refuse to accept Turnbough'sdues. Summers further testified that the only purpose of theletter of December 14 and similar letters to Modular concern-ing Turnbough was to call attention to Turnbough's failureto pay his dues on time.C. Analysisand ConclusionsAs I indicated on the record of the hearing, Turnbough didnot impress me as a reliable witness. A more thorough exami-nation of the record supports this preliminary appraisal as itshows that Turnbough denied previous dues delinquenciesand demonstrated some evasiveness in response to questionspropounded by counsel for Respondent. On the other hand,Summers was a careful and considerate witness who showeda desire to be forthright and testified in accordance to his bestmemory without exaggeration or embellishment. He demon-strated these qualities particularly when testifying with re-gard to his conversation with Turnbough on December 17.Turnbough testified that he telephoned Summers prior tomeeting Summers in person. In so testifying, he said "they"told him "they" would not accept his dues unless he paid hisfine. Later he did say Summers said that he would not accepthis dues unless the fine was paid but he equivocated by alsosaying that Summers stated that he was not refusing to accepthis dues. Summers, in turn, testified that he had no memoryof a telephone conversation with Turnbough but was certainthat he did not say and did not refuse to accept Turnbough'sdues at any time. In fact Summers and Turnbough agree thatSummers assisted Turnbough by informing him how to ap-peal and noted on the receipt for the fine that it was paidsubject to appeal. I conclude therefore that Summers did nottalk with Turnbough on the telephone and that when he didspeak with Turnbough in person on December 17, he merelyinformed him that he had been fined $100 and that he would12G C Exh. 6(a).13G C Exh. 6(b) 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe subject to suspension under the general constitution if hedid not pay-by a certain date.With reference to all other matters leading to the fine, Ifind that the Respondent Union played no part in the intia-tion of the charges against Turnbough,in their prosecution,or in the assessment of the fine. I fully credit Summers in hisuncontradicted testimonial accountof therights and privi-leges of individual members in filing charges and that he filedthe charge as an individual and that he participated in itsprosecution only as a witness. If there is any liability for thefining of Turnbough, redress must be sought from a partyother than the Respondent Union. I further find that therequest for Turnbough's discharge as set forth in GeneralCounsel's Exhibit 5 was a routine letter dispatched only be-cause Turnbough had not paid his -dues for the month ofDecember. Respondent's Exhibits-5(a)-(d) demonstrate thatTurnbough had been the subject of prior letters of this charac-ter.In view of my conclusions above, I find that the GeneralCounsel has failed by a preponderance of the evidence toprove the allegations of paragraphs 9 and 10 of the complaint,as amended,and that the allegations that the RespondentUnion has violated Section 8(b)(1)(B) of the Act must bedismissed.[RecommendedOrder for dismissal omitted frompublication.]